NUMBER 13-19-00071-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                          IN RE AEROFUND FINANCIAL, INC.


                           On Petition for Writ of Mandamus.


                         MEMORANDUM OPINION
              Before Justices Benavides, Longoria, and Hinojosa
                 Memorandum Opinion by Justice Benavides1

        Relator Aerofund Financial, Inc. filed a petition for writ of mandamus in the above

cause seeking to compel the trial court to enforce a forum selection clause and dismiss

the underlying lawsuit. Relator and real party in interest, McAllen Tropicpak, Inc., have

now filed a joint motion to dismiss this original proceeding on grounds that the parties

have settled this matter. They request that we dismiss this petition for writ of mandamus

without prejudice.


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); Id.
R. 47.4 (distinguishing opinions and memorandum opinions).
      The Court, having examined and fully considered the petition for writ of mandamus

and the joint motion to dismiss, is of the opinion that this matter should be dismissed.

Accordingly, we grant the joint motion to dismiss and we DISMISS this original proceeding

without prejudice.

                                                             GINA M. BENAVIDES,
                                                             Justice


Delivered and filed the
28th day of March, 2019.




                                           2